Case 1:18-cv-00447-DCJ-JPM Document 68 Filed 03/04/21 Page 1 of 2 PageID #: 711




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 PRISCILLA HOPKINS                               CIVIL ACTION NO. 1:18-CV-00447

 VERSUS                                          JUDGE DAVID C. JOSEPH

 KEROTEST MANUFACTURING                          MAGISTRATE JUDGE JOSEPH
 CORP.                                           PEREZ-MONTES

                                         ORDER
       Before the Court is a SECOND MOTION           FOR   SUMMARY JUDGMENT filed by

 Defendant, Kerotest Manufacturing Corp. (“Kerotest”) [Doc. 64]. For the following

 reasons, summary judgment in favor of Kerotest is GRANTED IN PART and

 DENIED IN PART.

       On September 27, 2019, Kerotest’s first Motion for Summary Judgment [Doc.

 26] was denied in a Ruling and Order [Doc. 47] issued by Judge Dee D. Drell, who

 presided over this matter prior to its reassignment to the undersigned on September

 2, 2020 [Doc. 56]. In this SECOND MOTION FOR SUMMARY JUDGMENT, Kerotest makes

 the same arguments previously ruled upon – re-urging its contention that summary

 judgment is warranted as to Plaintiff’s retaliation claim under both 42 U.S.C. § 2000e

 et seq. (“Title VII”) and 42 U.S.C. § 1981 (“§ 1981”).

       Regarding the Title VII claim, Kerotest submits that additional controlling

 jurisprudence pertaining to the “causal connection” element of Plaintiff’s prima facie

 case has been published since Judge Drell’s ruling on the first Motion for Summary

 Judgment that warrants the Court’s reconsideration of the prior ruling. After review

 of this Motion, the accompanying memorandum, the purported additional controlling
Case 1:18-cv-00447-DCJ-JPM Document 68 Filed 03/04/21 Page 2 of 2 PageID #: 712




 authorities, and the evidence in the record, the Court finds no published, controlling

 authority decided since the date of the Ruling and Order [Doc. 47] that provide

 justification for this Court to reconsider Judge Drell’s prior denial. Accordingly,

 summary judgment as to Plaintiff’s Title VII retaliation claim is DENIED.

          However, the Court finds that summary judgment of Plaintiff’s § 1981 claim is

 appropriate. § 1981(a) “protects the equal right of all persons within the jurisdiction

 of the United States to make and enforce contracts without respect to race.” Simmons

 v. UBS Fin. Servs., Inc., 972 F.3d 664, 671 (5th Cir. 2020) (emphasis added). Because

 Plaintiff has failed to present any evidence suggesting, and has not even alleged, a

 race-based retaliation claim, the Court GRANTS this Motion to dismiss the § 1981

 claim.

          THUS, DONE AND SIGNED in Chambers on this 4th day of March, 2021.




                                             DAVID C. JOSEPH
                                             UNITED STATES DISTRICT JUDGE
